Case 19-13253 Doc 15 Filed 12/05/19 Entered 12/05/19 11:36:57 Main Document Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                      *       CASE NO. 19-13253

   OFFSHORE MARINE                             *       CHAPTER 11
   CONTRACTORS, INC.

      DEBTOR                                   *       JUDGE MEREDITH S. GRABILL

   * *******************************************************

            FORMAL NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

          PLEASE TAKE NOTICE that, pursuant to §§ 102 and 1109(b) of the United States

   Bankruptcy Code and Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure, the

   undersigned requests that copies of all notices (given or required to be given in this bankruptcy

   case) and copies of all papers (served or required to be served in this bankruptcy case) be

   provided to and served upon the following counsel on behalf of Bluehenge Capital Secured Debt

   SBIC, L.P. (“Bluehenge”):

                                            Philip K. Jones, Jr.
                                            LISKOW & LEWIS
                                       701 Poydras Street, Suite 5000
                                         New Orleans, LA 70139
                                         Telephone: 504-581-7979
                                         Facsimile: 504-556-4108
                                        Email: pkjones@liskow.com

          PLEASE TAKE FURTHER NOTICE that the foregoing request includes without

   limitation the notices and papers referred to in Rule 2002 of the Federal Rules of Bankruptcy

   Procedure and also includes without limitation any plan of reorganization or liquidation and

   objections thereto, notices of any orders, pleadings, motions, applications, complaints, demands,

   hearings, requests or petitions, disclosure statements, answering or reply papers, memoranda and




   5009387_1
Case 19-13253 Doc 15 Filed 12/05/19 Entered 12/05/19 11:36:57 Main Document Page 2 of 3




   briefs in support of any of the foregoing and any other document brought before this Court with

   respect to this bankruptcy case, whether formal or informal, whether written or oral, and whether

   transmitted or conveyed by mail, delivery, telephone, electronic transmission, facsimile or

   otherwise.

          PLEASE TAKE FURTHER NOTICE that Bluehenge intends that neither this notice of

   appearance, nor any later appearance, pleading, claim or suit, shall waive, or be deemed or

   construed as a waiver of, (1) Bluehenge’s right to have final orders in non-core matters entered

   only after de novo review by a United States District Court Judge, (2) Bluehenge’s right to trial

   by jury in any proceeding in this case or any action, controversy or proceeding related to this

   case, (3) Bluehenge’s right to have the United States District Court withdraw the reference in any

   matter subject to mandatory or discretionary withdrawal, or (4) any other rights, claims, actions,

   defenses, setoffs, or recoupments to which Bluehenge is or may be entitled under agreement, in

   law or in equity, all such rights and recoupments being expressly reserved by Bluehenge.

          Filed this 5th day of December, 2019.

                                                  Respectfully submitted,

                                                  LISKOW & LEWIS

                                                  /s/Philip K. Jones, Jr.
                                                  Philip K. Jones, Jr. (La. Bar No. 7503)
                                                  701 Poydras Street, Suite 5000
                                                  New Orleans, LA 70139
                                                  Telephone: (504) 581-7979
                                                  Facsimile: (504) 556-4108
                                                  Email:        pkjones@liskow.com
                                                  Attorneys for Bluehenge Capital Secured Debt
                                                  SBIC, L.P.




                                                  -2-
Case 19-13253 Doc 15 Filed 12/05/19 Entered 12/05/19 11:36:57 Main Document Page 3 of 3




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on December 5, 2019, the foregoing Formal Notice Of Appearance

   And Request For Service was filed electronically with the Clerk of Court using the CM/ECF

   system and a copy of that notice with the pleading has been sent to all parties or counsel of record

   who have registered to receive electronic service by operation of the Court’s electronic filing

   system.



                                                         /s/Philip K. Jones, Jr.




                                                  -3-
